NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

DARRYL SCHNEIDER,                        )
                                         )
             Appellant,                  )
                                         )
v.                                       )         Case No. 2D17-2725
                                         )
SYBIL MURPHY, individually and as        )
personal representative of the Estate of )
Gloria C. Schneider, deceased; CYRIE     )
SCHNEIDER; and MARCY McDERMOTT, )
                                         )
             Appellees.                  )
                                         )

Opinion filed June 8, 2018.

Appeal from the Circuit Court for
Hillsborough County; Catherine Catlin,
Judge.

Darryl Schneider, pro se.

Steven L. Hearn and Frederick L. Hearn of
Steven L. Hearn, P.A., Tampa, for
Appellees.



PER CURIAM.


             Affirmed.




LaROSE, C.J., and CRENSHAW and ROTHSTEIN-YOUAKIM, JJ., Concur.